Citation Nr: 1738362	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  10-18 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for left ulnar nerve palsy.

2.  Entitlement to a disability rating in excess of 20 percent for status post fracture of the right radial head with traumatic arthritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1985 to January 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in Atlanta, Georgia certified the case to the Board on appeal.

The Veteran testified at a Decision Review Officer (DRO) hearing in August 2009.  He also testified at a Travel Board hearing before the undersigned Veterans Law Judge in January 2015.  Transcripts from these proceedings are associated with the Veterans Benefits Management System (VBMS) folder.

In a February 2015 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The Board finds that the RO substantially complied with the February 2015 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with the Board's remand instructions).

The July 2008 rating decision denied entitlement to a disability rating in excess of 10 percent for status post fracture, right radial head, with traumatic arthritis, status-post surgical repair, residual scar.  During the pendency of the appeal, a September 2015 rating decision increased the disability rating to 20 percent, effective from May 26, 2015.  As the assigned evaluation is less than the maximum available rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).
The case was subsequently addressed by the Board in a February 2016 decision.  The Board denied entitlement to a disability rating in excess of 20 percent for left ulnar nerve palsy; granted a 20 percent disability rating for status post fracture of the right radial head with traumatic arthritis prior to May 26, 2015; denied  entitlement to a disability rating in excess of 20 percent for status post fracture of the right radial head with traumatic arthritis on and after May 26, 2015; and granted a separate 10 percent disability rating for limitation of supination of the right elbow.

The Veteran appealed the Board's February 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2017 Order, the Court vacated in part the Board's decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand.  The Court did not disturb the Board's grant of a 20 percent disability rating for status post fracture of the right radial head with traumatic arthritis prior to May 26, 2015; or its grant of a separate 10 percent disability rating for limitation of supination of the right elbow.  The Board also notes that these grants were previously implemented by the RO in a February 2016 rating decision.

The issue of entitlement to a disability rating in excess of 20 percent for status post fracture of the right radial head with traumatic arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the entire period on appeal, the Veteran's left ulnar nerve palsy was manifested by severe incomplete paralysis of the ulnar nerve; but not complete paralysis of the ulnar nerve.


CONCLUSION OF LAW

From May 2, 2007, the criteria for entitlement to a 30 percent disability rating for left ulnar nerve palsy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8516 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Law and Analysis

Entitlement to a Disability Rating in Excess of 20 Percent for Left Ulnar Nerve Palsy

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) ("The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.").  The Board notes that the Veteran's increased rating claim was received on May 2, 2008.  Therefore, the period for consideration on appeal began on May 2, 2007, one year prior to the date of receipt of his increased rating claim.  38 C.F.R. § 3.400(o)(2) (2016).

The Veteran's service-connected left ulnar palsy has been rated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8516, for paralysis of the ulnar nerve.  Ulnar nerve manifestations are rated under Diagnostic Code 8516, 8616, 8716 as, respectively, paralysis, neuritis, or neuralgia of the ulnar nerve.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  During a May 2015 VA examination, the examiner stated that the Veteran's right hand was the dominant hand.  Therefore, the Board finds that the Veteran's left side is the minor, i.e., non-dominant side.

For a minor extremity, Diagnostic Code 8516 provides a 20 percent disability rating for moderate incomplete paralysis.  A 30 percent rating is warranted for severe incomplete paralysis, and a 50 percent rating is provided for complete paralysis, which includes the "griffin claw" deformity due to flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring finger and little fingers, cannot spread the fingers, cannot adduct the thumb; flexion of the wrist weakened.
  
38 C.F.R. § 4.124a  defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

In April 2008, a VA treatment record noted that the Veteran complained of chronic left hand pain that was a 7 out of 10 in severity.  The pain was intermittent and aching in nature.  There were no alleviating or aggravating factors.  The Veteran also reported involuntary flexion of the 4th and 5th digits of the left hand in the morning.  The record noted that the Veteran was not specific regarding this compliant.  Later this month, the Veteran described his pain as aching, dull, and prickling.  He also experienced numbness.  The pain was a 5 out of 10 in severity.  The Veteran was noted to have painful impaction with ulnar deviation.

In May 2008, a VA examination was conducted to evaluate the Veteran's left ulnar nerve palsy.  The examiner noted that the Veteran's disability resulted from the Veteran being assaulted and cut with a razor in 1988.  The Veteran's left hand had uncontrollable twitching and tended to lock in a downward position to the nerve disease.  The examiner noted that the Veteran's left hand was weak and numb.  The Veteran experienced related symptoms of tingling and numbness, abnormal sensation, anesthesia, weakness of the affected parts, and paralysis of the affected parts.  The frequency of the symptoms varied from constant to very frequent.  The Veteran had loss of sensation in the ulnar aspect of his left hand, ring finger, and small fingers distal to the laceration.  He reported that he was unable to correctly grip objects as they tended to fall out if his hand.  In addition, he could experience unbearable pain if his hand hit something the wrong way.

The neurological examination of the upper extremities revealed that the Veteran's left upper extremity reflexes were normal (2+) in the biceps jerk and triceps jerk. 
The peripheral nerve examination showed paralysis of the left ulnar nerve.  The Veteran had motor dysfunction that was demonstrated by loss of the intrinsic muscles of the ulnar aspect of the left hand.  His motor power was described as 3 out of 5.  There was also sensory dysfunction demonstrated by loss of sensation to light touch in the ulnar distribution of the distal wrist and hand.  

The Veteran had a left forearm laceration scar that measured 18 centimeters by 0.5 centimeters with hypopigmentation of less than 6 square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hyperpigmentation, abnormal texture, inflammation, or edema.  The diagnosis was left ulnar nerve palsy that was secondary to laceration, residual scar.

During the August 2009 DRO hearing, the Veteran testified that he had limited range of motion in his left hand.  He described having no feeling in his left ring finger and pinkie finger.  Half of his hand was numb from nerve damage.  In addition, the Veteran stated that he was barely able to make a fist.  His left hand also tended to lock in a position where he could not control the nerves in his left hand.

In February 2010, the Veteran underwent an additional VA examination related to his left ulnar nerve disability.  The examiner noted that the Veteran's symptoms were comprised of tingling, numbness, abnormal sensation, pain, anesthesia, weakness of the affected parts, paralysis of the affected parts, and very bad itching.  These symptoms occurred on a constant basis.  The Veteran reported having loss of feeling as well as difficulty lifting and grasping objects properly.  He also described occasionally suffering from uncontrollable twitching.  In addition, he continued to be careful not to bump his arm against anything.

The previously noted left forearm scar was described as linear.  It measured 18 centimeters by 0.75 centimeters.  The scar was not painful on examination, and there was no skin breakdown.  The examiner stated that it was a superficial scar with no underlying tissue damage.  There was no inflammation, edema, or keloid formation.  The scar did not limit the Veteran's motion or function.

The neurological examination showed that the Veteran had abnormal motor function that was evidenced by a decreased left grip.  His motor power was 4 out of 5.  His sensory function was also abnormal, as demonstrated by decreased light touch and pinprick in the left ulnar foreman and distal.  The Veteran's left upper extremity reflexes were still normal (2+) in the biceps jerk and the triceps jerk.  The peripheral nerve examination revealed neuralgia.  The diagnosis was unchanged.

After this examination, an April 2011 VA treatment record noted the Veteran's report that his left hand pain was a 7 out of 10 in severity.  It was a sharp type of pain that occurred on a constant basis.  He was treating his symptoms with Aleve, but he did not it helpful.  A plastic surgery outpatient note stated that the in addition to the Veteran's pain, he had numbness and tingling in his ring and small fingers.  He experienced weakness and dropping of objects from his left hand.  A left upper extremity nerve conduction study was performed.  The impression stated that the study was abnormal with evidence of left ulnar neuropathy; specifically, a double crush type of injury to the left ulnar nerve involving conduction block at the level of the scar at the ventral medial forearm and across the Guyon's canal.  In addition, the Veteran's left medial antebrachial cutaneous neuropathy at the level of the scar at the ventral medical forearm.

An examination showed that the Veteran had warm and brisk capillary refill bilaterally.  He also had full range of motion in the left wrist.  No thenar or hypothenar atrophy was present.  The left hand had 2 point discrimination at 4 millimeters in the thumb, index finger, and long finger; and 7 millimeters in the small finger; and 6 millimeters in the ring finger.  His left Jamar strength, based on a measure of hand grip strength with a Jamar dynamometer, was 60 pounds.  The assessment/plan indicated that the Veteran would receive treatment for short arm anti-claw splint at night. 

Later in April 2011, the Veteran was provided with an additional VA examination to evaluate the Veteran's his disability.  At this time, the Veteran had symptoms of numbness, tingling, abnormal sensation, anesthesia, and weakness of the affected parts that were an 8 out of 10 in severity.  He also had symptoms of pain and paralysis of the affected parts that were a 9 out of 10 in severity.  In addition, he experienced limited motion in his left wrist.  The examiner stated that he did not have good strength to push himself up from a sitting position.  The Veteran's symptoms were constantly present.  The Veteran reported that he was being fitted for a brace to stop his hand from clawing; his clawing was becoming more prominent.  The Veteran stated that he was unable to hold objects for a period of time and would drop whatever he was holding.

The Veteran's linear left forearm scar measured 7 centimeters by 0.5 centimeters.  It was not painful on examination, and no skin breakdown was present.  The examiner stated that it was a superficial scar with no underlying tissue damage, inflammation, edema, or keloid formation.  The scar was not disfiguring, and it did not limit the Veteran's motion or function.

The motor function of the upper extremities was within normal limits.  The left sensory function was decreased based on modality of touch.  Sensory functioning in the fingers was 4 out of 5.  The Veteran's left upper extremity reflexes were still normal (2+) in the biceps jerk and triceps jerk.  The left brachioradialis and finger jerk were also noted be normal.  Regarding the left ulnar nerve, the peripheral nerve examination revealed neuralgia.

In a July 2011 VA treatment record, the Veteran's left wrist pain was still a 7 out of 10 in severity.  By September 2011, it increased to an 8 out of 10.  A September 2011 plastic surgery noted stated that there had been no change since the April 2011 evaluation.  The Veteran had received his splint from occupational therapy, and he was awaiting orthopedics for right arm complaints.  His left hand complaints centered around pain in the lateral lower forearm when he hit the area, as well as occasional numbness in the small/ring fingers.  The physical examination showed that the Veteran's left hand had full range of motion, and his sensation was intact in the radial distribution.  There was a slight decrease of sensation in the median distribution, and anesthesia was present in the ulnar nerve distribution below the previous scar on the forearm.  No muscle atrophy was present, and the Veteran had good strength overall.  His left grip was 36.  The 2 point discrimination in the left median distribution to 5.  There was weakness of intrinsics on the left.  

The record stated that prior nerve testing revealed an old scar as a cause for an injury to the ulnar nerve and sensory branches.  There was also possible Guyon's nerve pathology causing nerve conduction delay.  The Veteran underwent an MRI to evaluate this possibility.  The MRI report showed that the Guyon's canal and ulnar nerve were grossly unremarkable without any associated mass or cyst.  There was a subtle T2 hyperintensity of the ulnar nerve just proximal to the pisiform over an approximately 1 centimeter length, but this was a nonspecific finding.  The assessment stated that there was no acute pathology within the canal and no definitive signs of compression.  The record stated that the Veteran would be encouraged on splinting in order to prevent clawing.  In December 2011, the Veteran's left wrist pain was noted to be a 7 out of 10.

During the January 2015 Board hearing, the Veteran stated that the numbness in his left hand and forearm had worsened.  He described shaking constantly, including when he attempted to grab objects.  He testified that numbness could cause him to drop objects, such as a glass of water, if he did not grasp the object with the fingers that had sensation.  The Veteran also reported losing power in his hand.  He had trouble using his hands to steer a lawn mower or a car.  The Veteran's pain was a constant needle-like sensation.  In addition, his fingers occasionally trembled.  The Veteran added that his hand had a cold sensation and could be aggravated by cold weather.  Although he was taking Lyrica and gabapentin for pain related to his disability, these medications did not provide much relief.

Another VA examination related to the Veteran's claim was conducted in May 2015.  The examiner noted that the Veteran reported symptoms of his 4th and 5th fingers flexing at rest, weakness in his 4th and 5th fingers, and a constant sensation of his nerve vibrating.  He also described weakness in holding glasses and pill bottles.  The symptoms attributable to the Veteran's left ulnar nerve neuropathy included mild pain that occurred on a constant basis (may be excruciating at times; and moderate paresthesias and/or dysesthesias. 

In addition, the Veteran was noted to have fingers flexing at rest, and inability to separate fingers.  The examiner elaborated that the Veteran's 4th and 5th finger had mild flexion at rest, but the Veteran was able to fully extend and flexion his fingers.  He was unable to move his 5th finger ulnar lateral or radial lateral with 4th finger with loss of ulnar lateral movement and mild weakness in radial lateral movement.  However, his thumb and wrist motion was full and unguarded.  His hand grip was also near full with mild weakness in the lateral hand.  The examiner also noted that the Veteran had mild atrophy of the lateral left hand.  The Veteran's left hand circumference across the palmer crease was 22 centimeters.  In comparison, the right hand measured 23 centimeters in this area.

The examiner observed that the Veteran had a scar related to his left ulnar nerve disability, but it was not painful and/or unstable, and it did not have a total area greater than 39 square centimeters (6 square inches).

The Veteran had normal strength (5 out of 5) in his left elbow flexion and extension, and left wrist flexion and extension, and left pinch (thumb to index finger).  His left grip showed active movement against some resistance (4 out of 5).  The Veteran's reflexes were normal (2+) in his left biceps.  His left triceps and brachioradialis showed hypoactive (1+) reflexes.  The sensory examination yielded normal results in the left shoulder area (C5); but decreased results in the left inner/outer forearm (C6/T1) and hand/fingers (C6-8).  No trophic changers were found on examination.  The Veteran's gait was abnormal.  The examiner determined that the Veteran had incomplete paralysis of the ulnar nerve that was of moderate severity.

In a subsequent October 2015 statement, the Veteran reported that he consistently experienced tremors in his left hand.  He also described being unable to fully grip or hold anything for a significant amount of time.

After reviewing the evidence of record, the Board finds that a 30 percent disability rating is warranted for the Veteran's left ulnar nerve palsy for the entire period on appeal.  During this period, the Veteran experienced difficulty grasping objects, loss of sensation, weakness, pain, and incomplete paralysis of the left ulnar nerve.  While the May 2015 VA examiner determined that the Veteran's incomplete paralysis was moderate; the Board finds that these symptoms, in addition to the Veteran's trembling of his fingers and flexing of the fingers at rest, more nearly approximate severe incomplete paralysis.  Thus, a 30 percent disability rating is appropriate.  38 U.S.C.A. § 5107(b).
	
However, a 50 percent disability rating is not warranted as the evidence does not reflect that the Veteran's left ulnar nerve disability was manifested by griffin claw or complete paralysis.  The Board notes the report from the April 2011 VA treatment record that the Veteran's treatment included an anti-claw splint.  The Veteran also reported in April 2011 that that his clawing was becoming more prominent.  However, the subsequent July 2011VA treatment record indicated that the Veteran had not yet developed a griffin claw as no muscle atrophy was present; the Veteran had full range of motion in his left hand; and the Veteran's use of the splint was recommended to prevent clawing rather than treat an existing griffin claw.  The May 2015 VA examiner also noted the Veteran's symptoms of 4th and 5th fingers flexing at rest, inability to separate fingers or move his 5th finger ulnar lateral or radial lateral with 4th finger with loss of ulnar lateral movement and mild weakness in radial lateral movement.  However, the Veteran retained the ability to to fully extend and flexion his fingers, his thumb and wrist motion was full and unguarded, and his hand grip was near full with mild weakness in the lateral hand.  In addition, the atrophy in the lateral left hand was no more than mild in its severity.  The examiner did not state that the Veteran had a griffin claw deformity, and the Board does not find that the symptoms noted in the examination report more nearly approximate a griffin claw as described by the rating criteria.  

Moreover, the May 2015 VA examiner determined that the Veteran did not have complete paralysis of the ulnar nerve.  The examiner's finding is consistent with the previous determinations indicating that only incomplete paralysis was present.  While the May 2008, February 2010, and April 2011 VA examiners indicated that the Veteran had paralysis or neuralgia in the left ulnar nerve, the reports also noted that he had normal left upper extremity reflexes.  In addition, the majority of the evidence from this period indicated that his motor power and sensory functioning were decreased rather than absent.  Consequently, the evidence does not show that the Veteran's disability was manifested by complete paralysis of the ulnar nerve.  The Board therefore finds that the Veteran's symptoms during this period are best reflected by a 30 percent disability rating.
In addition, the Board does not find any basis for separate or increased ratings under any other Diagnostic Codes, to include Diagnostic Code 8716 (neuralgia), as this Diagnostic Code is for ratings based on incomplete paralysis of the ulnar nerve and would represent impermissible pyramiding if rated separately.  38 C.F.R. § 4.14.  In addition, although left medial antebrachial cutaneous neuropathy was noted in April 2011, the April 2011 and May 2015 VA examiners did not indicate that paralysis was present in this nerve.  Moreover, the Veteran's is not service-connected for peripheral neuropathy of the medial nerve.  Thus, a disability rating under Diagnostic Code 8515 for the median nerve is not appropriate.

The Board has also considered whether a separate compensable rating is warranted for the scars related to the Veteran's left ulnar palsy.  In this regard, the Board notes that the rating criteria for evaluating scars were revised and amended in 2008.  73 Fed. Reg. 54708 (Sept. 23. 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date, unless the appellant specifically requests consideration under the new criteria.  As the Veteran's increased rating claim was received before October 23, 2008, and he has not requested review under the amended criteria, the Board will only consider the rating criteria in effect prior to that date. 

However, the evidence from this period did not indicate that the Veteran's relevant scars were deep or caused limited motion; had an area or areas of at least 144 square inches (929 square centimeters); were painful; were unstable; or that the scars caused limitation of function.  As such, the record does not show that the Veteran's scars were of the severity and/or size to warrant a separate compensable rating under the rating criteria pertaining to scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).


ORDER

From May 2, 2007, entitlement to a 30 percent disability rating, but no higher, for left ulnar nerve palsy is granted.

REMAND

The record reflects that the Veteran was last provided with a VA examination to evaluate his service-connected status post fracture of the right radial head with traumatic arthritis in May 2015.  However, the examination report does not show that the examiner tested for pain in passive motion.  38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 23 Vet. App. 158, 168-69 (2016).  The Board therefore finds that a remand is needed to obtain an adequate VA examination to evaluate the Veteran's status post fracture of the right radial head with traumatic arthritis under the applicable rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his status post fracture of the right radial head with traumatic arthritis.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records from the Atlanta VA Medical Center, dated since July 2012.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected status post fracture of the right radial head with traumatic arthritis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's left elbow and arm disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the right and left elbows.  In so doing, the examiner should provide the range of motion in degrees and test the range of motion in (1) active motion, (2) passive motion, (3) weight-bearing, and (4) nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.

The examiner should also address whether the Veteran has malunion of the radius with bad alignment; nonunion of the radius in the upper half; or nonunion of the radius in the lower half with or without loss of bone substance or deformity.  

In addition, the examiner should state whether there is limitation of pronation with motion lost beyond the last quarter of the arc, the hand does not approach full pronation, or with motion lost beyond the middle arc.  It should also be noted if there is loss of pronation (bone fusion, and if so, he or she should identify the position in which the hand is fixed.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


